DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 4/19/2021, with respect to claims 1-3, 6-7, 11-14, 17, 19-21, 23, 26, 31-32, 34-37, 41-42, and 44 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-7, 11-14, 17, 19-21, 23, 26, 31-32, 34-37, 41-42, and 44 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 41 is dependent on cancelled claim 39, so the claim dependency is amended to reflect claim 39’s original dependency on claim 37 (Claim set dated 3/3/2020) and now reads:
41. (Previously Presented): The method of claim 37, wherein an estimated image of the scattering object is reconstructed from a subset of the measured ultrasound data.

Allowable Subject Matter
Claims 1-3, 6-7, 11-14, 17, 19-21, 23, 26, 31-32, 34-37, 41-42, and 44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-7, 11-14, 17, 19-21, 23, 26, 31-32, 34-37, 41-42, and 44 are allowable over the prior art because the examiner found that none of the prior art discloses the head node (computer) able to coordinate the sampling intervals and firing sequences of the plurality of nodes (see pertinent prior art).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belevich (US 2014/0043933 A1) shows the calibration of multiple aperture ultrasound probes. That contains a concave curvature (eg. Para. 39) and parallel processing (eg. Para. 123), but only sampled at a consistent rate and sequence (eg. Para. 140-142).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792